United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
SECURITIES & EXCHANGE COMMISSION,
BENEFITS BRANCH, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1386
Issued: May 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2012 appellant, through her attorney, filed a timely appeal from the
December 23, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she had disability
for intermittent periods on or after November 29, 2005 due to her accepted work injuries.
FACTUAL HISTORY
In December 2007, OWCP accepted that appellant, then a 49-year-old securities
compliance examiner, sustained thoracic or lumbosacral neuritis or radiculitis due to lifting
1

5 U.S.C. §§ 8101-8193.

heavy boxes containing documents.2 Appellant filed claims for wage loss for intermittent
periods beginning November 29, 2005. On January 20, 2006 she underwent computerized
tomography testing of her right ribs which revealed nondisplaced fractures of the 10th and 11th
ribs. A magnetic resonance imaging (MRI) scan study performed on February 2, 2006 showed
findings of right-sided small extruded T6-7 disc herniation, small central T7-8 disc herniation,
and left-sided T8-9 disc herniation. An MRI scan study of the lumbosacral spine from this
period revealed L3-4 and L4-5 disc bulges.
On February 21, 2007 appellant was examined by Dr. Nancy E. Epstein, an attending
Board-certified neurosurgeon, who noted that appellant developed intermittent exacerbations and
remissions of symptoms due to lifting boxes. The record contains medical reports dated
March 23 and June 12, 2007 from Dr. Philippe Vaillancourt, an attending Board-certified pain
management physician, who described the pain management treatment he provided and noted
that appellant required a modified work schedule for approximately six weeks.
OWCP referred appellant for additional evaluation by Dr. Edward M. Weiland, a Boardcertified neurologist. On March 28, 2008 Dr. Weiland stated that the causal relationship between
her rib fractures and employment factors could not be clearly identified. He concluded that
appellant was not disabled from a neurological standpoint and stated that there was no reason she
could not return to her regular job for the employing establishment without restrictions.
In order to resolve the conflict in medical opinion regarding the extent of her disability,
appellant was referred to Dr. William Healy, a Board-certified orthopedic surgeon, for an
impartial medical examination. In an August 14, 2008 report, Dr. Healy opined that her mid and
low back pain and degenerative disc disease might have been aggravated by lifting at work. He
stated that he could not relate appellant’s rib fractures to her employment factors as the forces
required to cause a rib fracture would have been much more significant than those she
experienced at work. Dr. Healy opined that he could not presently find any evidence of thoracic
or lumbosacral neuritis or radiculitis. He felt there were findings of degenerative disc disease
and herniation in the thoracic and lumbar spine that were aggravated by lifting at work.
Dr. Healy indicated that appellant could return to some kind of light-duty work.
In a June 25, 2009 decision, OWCP denied appellant’s claim that she had disability on or
after November 29, 2005 due to her accepted work injuries. It indicated that the weight of the
medical evidence with respect to this matter rested with the August 14, 2008 report of Dr. Healy.
As a result of Dr. Healy’s report, OWCP accepted appellant’s claim for work-related aggravation
of her thoracic and lumbar disc degeneration and displacement without myelopathy.
After a request for reconsideration, in an August 27, 2010 decision, it affirmed its
June 25, 2009 decision, finding that the weight of the medical evidence regarding work-related
disability continued to rest with the opinion of Dr. Healy.

2

Appellant indicated that she first became aware of her claimed condition and its relation to work factors in
November 2005.

2

After a timely appeal to the Board, in a September 8, 2011 decision,3 the Board set aside
OWCP’s August 27, 2010 decision and remanded the case to OWCP for further development.
The Board found that, in his August 14, 2008 report, Dr. Healy did not provide a clear opinion
regarding whether she had work-related disability for any claimed intermittent periods from
work. In particular, he did not clearly address whether appellant’s work-related thoracic or
lumbosacral neuritis or radiculitis caused disability for any period on or after
November 29, 2005. The Board found that the opinion of Dr. Healy required clarification
regarding appellant’s work-related disability on or after November 29, 2005 and it remanded the
case to OWCP in order to obtain such a clarifying opinion.
On remand, OWCP requested that Dr. Healy provide a supplemental report regarding
whether appellant had disability for intermittent periods on or after November 29, 2005 due to
her accepted work injuries.
In a November 28, 2011 report, Dr. Healy provided a description of appellant’s medical
history and reported findings of his examination on November 28, 2011, including range of
motion testing of her extremities. He diagnosed cervical spondylosis, degenerative disc disease
of the thoracic spine, degenerative disc disease lumbar spine, fibromyalgia and fracture of the
right foot. Dr. Healy indicated that appellant could not return to work at the time of the
November 28, 2011 examination and suggested that this disability was due to the progression of
her underlying degenerative lumbar and thoracic disease and other conditions such as her
fibromyalgia, cervical condition and right foot fracture. Regarding appellant’s periods of
disability, he stated:
“To clarify, I do believe that [appellant] had a work-related temporary disability
secondary to the November 2005 accident. I felt [she] had preexistent
degenerative process that was aggravated by the November 29, 2005 incident.
[Appellant] at the time of my examination today admits to having prior
complaints. I do believe that that aggravation was temporary. I do believe [that
appellant] got back to her baseline. As stated prior, [appellant] has a progressive
degenerative process that has progressed from [November 2005] through today.
In particular, her cervical spine, which I find unrelated to the accident, has
progressed at a more significant rate. I did not find any lumbosacral neuritis or
radiculitis on my exam[ination] in August 2008 nor in my exam[ination] today.”
***
“As stated above, I can only connect the degenerative disc disease of [appellant’s]
thoracic spine as it relates to the accident in November of 2005. But as stated I
found that to be a preexisting process and I feel that her accident of 2005
temporarily disables her. I felt [that appellant] got back to her baseline, but her
degenerative process has continued.”
In a December 23, 2011 decision, OWCP found that appellant did not meet her burden of
proof to establish that she had disability for intermittent periods on or after November 29, 2005
3

Docket No. 11-225 (issued September 8, 2011).

3

due to her accepted work injuries. It found that the November 28, 2011 report of Dr. Healy did
not show that appellant had such disability.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.5
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”6 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.7 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.8
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, it must secure a supplemental report from the specialist to correct the defect in his
original report. However, when the impartial specialist is unable to clarify or elaborate on his
original report, or if his supplemental report is also vague, speculative or lacking in rationale,
OWCP must submit the case record and a detailed statement of accepted facts to a second
impartial specialist for the purpose of obtaining his rationalized medical opinion on the issue.9
Unless this procedure is carried out by OWCP, the intent of section 8123(a) of FECA will be

4

J.F., Docket No. 09-1061 (issued November 17, 2009).

5

See E.J., Docket No. 09-1481 (issued February 19, 2010).

6

5 U.S.C. § 8123(a).

7

William C. Bush, 40 ECAB 1064, 1075 (1989).

8

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

9

Raymond A. Fondots, 53 ECAB 637 (2001).

4

circumvented when the impartial specialist’s medical report is insufficient to resolve the conflict
of medical evidence.10
ANALYSIS
OWCP initially accepted that appellant sustained thoracic or lumbosacral neuritis or
radiculitis due to lifting heavy boxes containing documents. It later expanded the accepted
conditions to include work-related aggravation of her thoracic and lumbar disc degeneration and
displacement without myelopathy. Appellant filed claims for wage loss for intermittent periods
beginning November 29, 2005. OWCP properly referred her to Dr. Healy, a Board-certified
orthopedic surgeon, who served as an impartial medical specialist, in order to resolve the conflict
in the medical opinion evidence regarding whether she had work-related disability beginning
November 29, 2005. In September 8, 2011 decision, the Board found that Dr. Healy’s
August 14, 2008 report required clarification regarding the question of appellant’s work-related
disability. On remand, Dr. Healy produced a November 28, 2011 report and, in a December 23,
2011 decision, OWCP found that this report did not show that appellant had disability for
intermittent periods on or after November 29, 2005 due to her accepted work injuries.
In his November 28, 2011 report, Dr. Healy provided an opinion that the work-related
aggravation of appellant’s thoracic and lumbar disc degeneration which began around
November 2005 caused her to sustain a temporary period of disability beginning around
November 2005. He suggested that at some unspecified point her condition returned to baseline
and indicated that her disability in November 2011 was due to the progression of her underlying
degenerative lumbar and thoracic disease and other conditions such as her fibromyalgia, cervical
condition and right foot fracture.
OWCP relied on Dr. Healy’s November 28, 2011 report to find that appellant did not
establish disability for intermittent periods on or after November 29, 2005 due to her accepted
work injuries. Dr. Healy’s November 28, 2011 report actually indicates that she did sustain
periods of work-related disability beginning sometime around November 2005, but did not
indicate a specific period. He focused his attention on her condition around the time of his
November 2011 examination, but he had been asked to provide an opinion on which specific
periods appellant had work-related disability on or after November 29, 2005. Dr. Healy did not
provide a full description of appellant’s periods of work-related disability as had been requested
by OWCP.
For the above-described reasons, the opinion of Dr. Healy is insufficient to resolve the
medical conflict. The Board previously determined that Dr. Healy’s August 14, 2008 report did
not provide a clear opinion regarding whether appellant had work-related disability for
intermittent periods on or after November 29, 2005. On remand, OWCP requested that
Dr. Healy provide a supplemental report on this matter. Given that Dr. Healy’s supplemental
report, dated November 28, 2011, does not adequately clarify or elaborate on his original report,
OWCP must submit the case record and a detailed statement of accepted facts to a second
impartial specialist for the purpose of obtaining his or her rationalized medical opinion on the
10

D.T., Docket No. 12-1380 (issued December 12, 2012).

5

issue of whether appellant had disability for intermittent periods on or after November 29, 2005
due to her accepted work injuries.11 After such further development as OWCP deems necessary,
an appropriate decision should be issued regarding this matter.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met her burden of proof to establish that she had disability for intermittent periods on or after
November 29, 2005 due to her accepted work injuries. The case is remanded to OWCP for
further development.
ORDER
IT IS HEREBY ORDERED THAT the December 23, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: May 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See supra note 9.

6

